July 3, 1916. The opinion of the Court, reciting the foregoing statement of facts, was delivered by
This Court said: "Clearly the validity of these mortgages is res judicata, and, therefore, it cannot be further questioned, but it has never been determined how much, if anything, has been paid on them." 94 S.C. 65, 71;77 S.E. 751, 752. The only question was, how much has been paid? If the witness had been asked a relevant question, this Court would send it back in order that the witness might be compelled to answer. The question, however, tended to controvert a matter that was res judicata. It would not be proper to send the case back to require an answer that is irrelevant.
The exceptions are overruled and the judgment affirmed.